
	
		II
		Calendar No. 293
		111th CONGRESS
		2d Session
		S. 1757
		[Report No. 111–143]
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2009
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To provide for the prepayment of a repayment contract
		  between the United States and the Uintah Water Conservancy District, and for
		  other purposes. 
	
	
		1.Prepayment of certain
			 repayment contracts between the United States and the Uintah Water Conservancy
			 DistrictThe Secretary of the
			 Interior shall allow for prepayment of the repayment contract no. 6–05–01–00143
			 between the United States and the Uintah Water Conservancy District dated June
			 3, 1976, and supplemented and amended on November 1, 1985, and on December 30,
			 1992, providing for repayment of municipal and industrial water delivery
			 facilities for which repayment is provided pursuant to such contract, under
			 terms and conditions similar to those used in implementing section 210 of the
			 Central Utah Project Completion Act (Public Law 102–575), as amended. The
			 prepayment—
			(1)shall result in
			 the United States recovering the net present value of all repayment streams
			 that would have been payable to the United States if this Act was not in
			 effect;
			(2)may be provided in
			 several installments to reflect substantial completion of the delivery
			 facilities being prepaid, and any increase in the repayment obligation
			 resulting from delivery of water in addition to the water being delivered under
			 this contract as of the date of enactment of this Act;
			(3)shall be adjusted
			 to conform to a final cost allocation including costs incurred by the Bureau of
			 Reclamation, but unallocated as of the date of the enactment of this Act that
			 are allocable to the water delivered under this contract;
			(4)may not be
			 adjusted on the basis of the type of prepayment financing used by the District;
			 and
			(5)shall be made such
			 that total repayment is made not later than September 30, 2019.
			
	
		March 2, 2010
		Reported without amendment
	
